Citation Nr: 1503936	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of colon cancer, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Pittsburgh, Pennsylvania.

The Board has recharacterized the appeal as reflected on the title page above to more accurately reflect the Veteran's claim for service connection. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals a January 2015 Informal Hearing Presentation submitted by the Veteran's representative as well as VA outpatient treatment records and examination reports not found in the paper file.  The records are relevant as they concern a pending claim for service connection that the Veteran contends may have caused or aggravated his claimed colon cancer.  These records have not been considered by the AOJ in connection with the present claim.  The documents in Virtual VA are duplicative of the evidence in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In January 2015, the Veteran's representative raised new contentions with respect to presumptive and direct service connection theories as well as raised a new theory of entitlement for secondary service connection.  The representative submitted medical journal articles to support these theories.  To date, no medical opinion has been obtained in this case.  As explained below, the Board finds that the claim must be remanded in order to obtain a medical opinion as well as for the AOJ to review additional relevant evidence that has been added to the file since the March 2010 statement of the case. 

Regarding the theory that the Veteran's colon cancer is presumptively related to service, the Veteran's Congressman submitted the Veteran's personnel records obtained from the National Personnel Records Center as well as a deck log book that indicates that the Veteran's ship, U.S.S. COCOPA, docked in Vietnam.  Moreover, a March 2009 letter from the Joint Services Records Research Center (JSRRC) accompanying the deck log book, indicates that if the Veteran served aboard the U.S.S. COCOPA during the period identified in the deck log book, he was most likely exposed to Agent Orange.  Further, although colon cancer is not specifically enumerated on the list of diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309 (e), soft tissue sarcoma is on the list.  Note 1 to section 3.309 (e) includes a list of cancers that are identified as soft tissue sarcomas.  The representative contends that because Note 1 does not expressly state that it is an exclusive list of the cancers known as soft tissue sarcomas, there may be other eligible soft tissue sarcomas, such as malignant gastrointestinal stromal tumors.  To support this theory, the representative submitted a medical journal article that indicates that malignant gastrointestinal stromal tumors found in the colon are soft tissue sarcomas. 

Alternatively, the Veteran contends that his colon cancer warrants service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed Cir. 1994).  In this regard, the representative has provided medical journal articles indicating a possible link between colon cancer and asbestos exposure.  The Veteran contends that he was constantly exposed to asbestos while on board the U.S.S. COCOPA.  He reported that the pipes were all insulated with asbestos and that when sleeping in his bunk, the pipes were approximately one foot from his head.  He reported that he spent approximately three years serving on the ship.  See the Veteran's March 2009 written statement. 

The Representative also asserts that the Veteran's colon cancer may be due to other carcinogens and/or lead, which the Veteran was exposed to in service. 

Also, in the January 2015 Informal Hearing Presentation, the Veteran's representative raised the theory of entitlement to service connection for colon cancer as secondary to diabetes mellitus, type II.  A review of the VBMS file reveals that the claim for service connection of diabetes mellitus, type II is presently under consideration at the AOJ.  

The representative acknowledged that the Veteran's diabetes mellitus, type II was diagnosed after the diagnosis of colon cancer but the representative argues that the Veteran's diabetes developed prior to the actual diagnosis of diabetes.  In this regard, the representative noted that the Veteran's glucose level was high in September 2008.  Further, the representative attached a list of medical journal articles indicating a possible link between diabetes mellitus, type II and colon cancer.  One such article, "Diabetes and Colon Cancer: An Emerging Link" dated in March 2014, noted that not only do the disease share the same risk factors but that research shows type II diabetes itself is linked to increased risk of colon cancer.  

As evidence of a possible link between diabetes and colon cancer is of record, the outcome of the pending service connection claim for diabetes directly affects whether the Veteran is entitled to service connection for colon cancer on a secondary basis.  Thus, consideration of the Veteran's claim for colon cancer is inextricably intertwined with the claim for service connection of diabetes mellitus, type II.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

As noted above, the Veteran has not been provided with a VA examination in this case.  Given his possible service exposure to asbestos and herbicides, as well as his alternative theory that his colon cancer was caused or aggravated by diabetes mellitus, type II which is pending service connection, and medical journal articles that may support these theories, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current disorder is causally related to active service or a service connected disability. 

Finally, the Veteran has indicated that he receives treatment through the VA healthcare system.  Therefore, any outstanding VA treatment records should be obtained.  The Veteran should also be given an opportunity to submit any additional private records that may be relevant to the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  
Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

2.  Obtain up-to-date VA treatment records, from October 2014 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of the Veteran's colon cancer.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, medical articles which associate diabetes with colorectal cancer, the Veteran's statements, and a copy of this REMAND, the examiner is requested to answer the following:

(i)  Identify any residuals of the Veteran's colon cancer. 

(ii)  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's colon cancer a "soft tissue sarcoma"?  In reaching any conclusion, please address whether the Veteran's colon cancer is/was a malignant gastrointestinal stromal tumor.  

(iii)  If the answer to (ii) is negative, is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's colon cancer is related to service?  Consider the Veteran's reports that he was exposed to asbestos, herbicides, lead and other carcinogens.  Also consider the March 2009 memorandum from the JSRRC indicating that it is likely that the Veteran was actually exposed to Agent Orange.  The lack of medical records documenting his symptoms or a diagnosis in service is not determinative.

(iv)  If the examiner finds that the Veteran's colon cancer is not a "soft tissue sarcoma" and is not directly related to service, then the examiner is asked to consider whether is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's colon cancer was (a) was caused, or (b) aggravated (worsened beyond the natural progression) by his diabetes mellitus, type II.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




